Citation Nr: 0529248	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to additional special monthly compensation based 
on the need of regular aid and attendance of another person 
or based upon housebound status.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

On appeal, the Board denied the veteran's claims for special 
monthly compensation and for service connection for 
filariasis in a January 2003 decision.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In November 2003 a Joint Motion 
for Remand was filed.  The motion indicated, in pertinent 
part, that a remand was required because the Board's reasons 
and bases were insufficient to support a conclusion that the 
veteran had received adequate notification of what evidence 
had to be submitted to substantiate his claim and what 
actions VA would take to obtain such evidence, and that it 
was not clear that the veteran had, in fact, received such 
notification, and lastly that it was not clear that the Board 
had considered all relevant evidence.  By Order dated 
November 13, 2003, the Board's January 2003 decision was 
vacated and remanded to the Board.

The Board remanded the veteran's claims to the RO.  The RO 
subsequently granted entitlement to service connection for 
filariasis and assigned a 100 percent disability rating. The 
RO also granted special monthly compensation for loss of use 
of both feet.  The claim for special month compensation based 
on the need of regular aid and attendance of another person, 
or based upon housebound status was denied.  The veteran has 
continued to appeal that issue.




FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran has been granted special monthly compensation 
for the loss of use of both feet.

3.  The veteran does not have service-connected disabilities, 
other than those of the lower extremities, which cause him to 
be in need of regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for increased special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114, 5102, 5013, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350 
(2005).

2.  The claim for entitlement to special monthly compensation 
at the housebound rate is moot.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
July 2004 that told the veteran what was necessary to 
substantiate his claims of entitlement to special monthly 
compensation based on the need for aid and attendance of 
another person, or based on housebound status.  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC) and Supplemental Statement of the Case 
(SSOC), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  The July 2004 letter contains a specific request 
that the veteran submit any additional evidence that pertains 
to his claim.  He was asked to tell VA about any other 
records that might exist to support his claims.  Thus, the 
Board considers VA's notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran testified at a personal 
hearing at the RO.  The veteran has not indicated that there 
is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Special monthly compensation

The veteran contends that he is entitled to special monthly 
compensation based on need of regular aid and attendance of 
another person due to his service-connected disabilities.  
The veteran's service-connected disabilities consist of 
residuals of filariasis with loss of use of the lower 
extremities, currently rated as 100 percent disabling, and 
hemorrhoids, currently rated as 10 percent disabling.

The veteran has already been granted special monthly 
compensation for loss of use of both feet.  Special monthly 
compensation for loss of use of both feet is payable at the 
"L" rate which is the same as special monthly compensation 
based on the need for aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2005).  

The only way for the veteran to obtain a higher rate of 
special monthly compensation based on the need for aid and 
attendance of another person is to rate the veteran's claim 
under the provisions of 38 U.S.C.A. § 1114(o) and 38 C.F.R. 
§ 3.350(e).  This statue and regulation provide that a higher 
rate of special monthly compensation is warranted if the 
veteran has conditions entitling him to two or more of the 
rated provided in 38 U.S.C.A. § 1114(l) through (n).  The 
regulations also state, however, that determinations must be 
based upon separate and distinct disabilities.  38 C.F.R. 
§ 3.350(e)(3) (2005).  The regulations state that "this 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities."  Id.  

The VA examination dated in December 2004 indicates that the 
veteran's disability due to filariasis is limited to his 
lower extremities with massive edema of the legs and feet, 
and extreme difficulty in walking.  The private medical 
records indicate the same.  The letter from Dr. Love dated in 
September 2004, and the letters from Dr. Hutchison dated in 
November 2003 and January 2004 all indicate that the veteran 
suffers from filariasis, which in his case is a disability of 
the lower extremities.  There is no indication in the record 
that the veteran's filariasis manifests itself in some other 
area of the veteran's body besides the legs and feet.

Therefore, the Board finds that there is no basis for special 
monthly compensation based on the need for aid and attendance 
of another person.  The veteran is already receiving special 
monthly compensation at the "L" rate.  38 U.S.C.A. 
§ 1114(l) (West 2002).  This is the same rate he would be 
entitled to based on the need for aid and attendance.  The 
only basis for a higher rate would be if the veteran had two 
combined disabilities leading to the need for special monthly 
compensation.  The regulations specifically provide that if a 
veteran is already receiving special monthly compensation 
based on loss of use of the lower extremities, then in order 
to obtain a higher rating based on a combination with aid and 
attendance, the need for aid and attendance must be based on 
a different pathology.  38 C.F.R. § 3.350(e)(3) (2005).  The 
veteran's only other service-connected disability is 
hemorrhoids, currently rated as 10 percent disabling.  There 
is no indication in the record that the veteran's 
hemorrhoids, by themselves, are so disabling as to require 
aid and attendance of another person.  The veteran is 
currently receiving special monthly compensation and there is 
no basis for a higher combined rating.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.350(e)(1)(ii) and 3.350(e)(3) 
(2005).

The Board finds that the claim for special monthly 
compensation at the housebound rate is moot.  The veteran is 
currently receiving special monthly compensation at the "L" 
rate.  The "L" rate is $2,691.00 per month.  38 U.S.C.A. 
§ 1114(l) (West 2002).  The payment for special monthly 
compensation at the housebound rate is the "S" rate.  The 
"S" rate is $2,422.00 per month.  38 U.S.C.A. § 1114(s) 
(West 2002).  Since the veteran is already receiving the 
higher rate, the claim for the housebound rate is moot.


ORDER

Entitlement to increased special monthly compensation based 
on the need for aid and attendance of another person, or at 
the housebound rate, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


